Citation Nr: 1803804	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  11-21 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability. 

2. Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability. 

3. Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus type II, and, if so, whether service connection is warranted. 
 
4. Entitlement to service connection for cubital tunnel syndrome and carpal tunnel syndrome bilaterally, claimed as pain in both hands.

5. Entitlement to service connection for peripheral neuropathy of the lower extremities.

6. Entitlement to service connection for erectile dysfunction.

7. Entitlement to service connection for fatigue.

8. Entitlement to service connection for posttraumatic stress disorder (PTSD).

9. Entitlement to service connection for a headache disorder.
 

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active military service from June 1978 to June 1981, from December 1990 to May 1991, and from January 1997 to September 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The claims for service connection for knee disabilities are more broadly characterized than the RO's prior characterization as claims for arthritis of the knees, based on medical records supporting broader knee pathology profiles, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009).




FINDINGS OF FACT

1. Service connection for a right knee disability was denied in a rating decision issued in December 2005.  The Veteran initiated but did not perfect an appeal of the decision and did not submit new and material evidence within the appeal period.  Pertinent service department records were not received subsequent to the December 2005 rating decision.  

2. Evidence added to the record subsequent to the December 2005 rating decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for a right knee disability or raise a reasonable possibility of substantiating the claim.

3. Service connection for a left knee disability was denied in a rating decision issued in December 2005.  The Veteran initiated but did not perfect an appeal of the decision and did not submit new and material evidence within the appeal period.  Pertinent service department records were not received subsequent to the December 2005 rating decision.  

4. Evidence added to the record subsequent to the December 2005 rating decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for a left knee disability or raise a reasonable possibility of substantiating the claim.

5. Service connection for diabetes mellitus type II was denied in a rating decision issued in December 2005.  The Veteran initiated but did not perfect an appeal of the decision and did not submit new and material evidence within the appeal period.  Pertinent service department records were not received subsequent to the December 2005 rating decision.  

6. Diabetes mellitus type II was not present until more than one year after the Veteran's discharge from his last period of active service and is not otherwise etiologically related to service.  

7. Cubital tunnel and carpal tunnel syndromes of the upper extremities were not present until more than one year after the Veteran's discharge from his last period of active service and they are not otherwise etiologically related to service, and were not caused or aggravated by a service-connected disability.

8. Peripheral neuropathy of the lower extremities was not present until more than one year after the Veteran's discharge from his past period of active service and is not otherwise etiologically related to service, and was not caused or aggravated by a service-connected disability. 

9. Erectile dysfunction did not develop in service and is not otherwise etiologically related to service, and was not caused or aggravated by a service-connected disability. 

10. Fatigue did not develop in service and is not otherwise etiologically related to service, and was not caused or aggravated by a service-connected disability.

11. Fatigue is medically identified in the record as a symptom of the Veteran's service-connected depression, and not as an undiagnosed illness or chronic fatigue syndrome. 

12. A headache disorder was not present until more than one year after the Veteran's discharge from his last period of active service and is not otherwise etiologically related to service; was not caused or aggravated by a service-connected disability; and, is not claimed as due to undiagnosed illness, and the medical record does not reflect the presence of an undiagnosed disorder characterized by headaches.  

13. The Veteran has not had PTSD at any time during the claim period.





CONCLUSIONS OF LAW

1. New and material evidence has not been received to reopen the claim of entitlement to service connection for a right knee disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2. New and material evidence has not been received to reopen the claim of entitlement to service connection for a left knee disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. New and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus type II.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4. Diabetes mellitus type II was not incurred in or aggravated by active service and may not be presumed to have been incurred in service.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 , 3.307, 3.309 (2017).

5. Cubital tunnel syndrome and carpal tunnel syndrome were not incurred in or aggravated by active service and may not be presumed to have been incurred in service; and, were not caused or aggravated by a service-connected disability.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 , 3.307, 3.309, 3.310 (2017).

6. Peripheral neuropathy of the lower extremities was not incurred in or aggravated by active service and may not be presumed to have been incurred in service; and, was not caused or aggravated by a service-connected disability.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 , 3.307, 3.309, 3.310 (2017).

7. Fatigue was not incurred in or aggravated by active service and may not be presumed to have been incurred in active service; and, fatigue was not caused or aggravated by a service-connected disability.  38 U.S.C. § 1110, 1117, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102 , 3.303, 3.310, 3.317 (2017).

8. A headache disorder was not incurred in or aggravated by active service and may not be presumed to have been incurred in active service; and, a headache disorder was not caused or aggravated by a service-connected disability.  38 U.S.C. § 1110, 1117, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102 , 3.303, 3.310, 3.317 (2017).

9. The criteria for service connection for PTSD have not been met.  38 U.S.C. § 1110, 1131, 5107(b) (2012); 38 C.F.R. § 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by letters in August 2009, January 2010, and May 2010.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  This included appropriate notice of evidence required to reopen previously finally denied claims for service connection for knee disabilities and diabetes mellitus type II.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service VA and private treatment records, and VA examination reports.  

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 5103A (d)(2) (West 2014), 38 C.F.R. § 3.159 (c)(4)(i) (2017).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  This evidence in support of this prong need not be competent evidence. Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010).

In this case, the Veteran was afforded a VA examination addressing claimed PTSD, and that examiner provided an adequate examination for purposes of the Board's adjudication, concluding that the Veteran did not have PTSD based on evaluation of the evidentiary record, examination interview, and review of relevant diagnostic criteria.  The Veteran was not afforded VA examinations addressing claims for diabetes mellitus type II, cubital tunnel syndrome, carpal tunnel syndrome, peripheral neuropathy of the lower extremities, erectile dysfunction, fatigue, and headaches.  There is no indication of these disabilities having developed in service or of a causal link to service, and hence an examination is not required.  Rather, the record amply establishes that they developed after service or after the applicable first-year-post-service presumptive period, and were not shown by competent, credible evidence to have been caused or aggravated by service or a service-connected disability.  Rather, the Veteran principally claimed entitlement to service connection based on claimed disabilities being related to diabetes mellitus type II or related to his service in Southwest Asia during the Persian Gulf War.  However, diabetes mellitus type II is established by the medical record as not having onset or not having been diagnosed until over a year subsequent to the last period of active service.  Claimed disabilities are also not undiagnosed illnesses or a diseases or disabilities subject to such presumption under 38 U.S.C. § 1117, as discussed below.   Hence, no additional examination development is required, the record having been sufficiently developed, with adequate medical evidence for purposes of the Board's adjudication of the claims.  38 C.F.R. § 3.159 (c)(4)(i).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Requests to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104 (b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

The Board must make its own determination as to whether to reopen the claims to establish its jurisdiction to review the claims de novo.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156 (a); Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

II. a. Bilateral Knee Disabilities

The Veteran contends, in effect, that his knee disabilities began in active service or that they were the result of injury during active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  The theory of entitlement related to ACDUTRA or INACDUTRA was asserted subsequent to the last prior final denial of the claims in December 2005.  

The Veteran in his prior claims submitted in March 2005 asserted that arthritis in both his knees began in 1981.  However, the RO denied the claims in December 2005 based on absence of medical evidence supporting arthritis or chronic knee disability with onset in service or causally related to service, and absence of knee arthritis within the first post-service year.  A July 2001 report of medical history associated with Reserves service noted the Veteran's self-report of a 20-year history of left knee pain due to arthritis.  However, medical treatment or examination records did not support that history.  

The Veteran initiated appeals of the December 2005 denials of service connection for disabilities of his knees.  However, despite appropriate notice and issuance of a statement of the case, he failed to timely perfect appeals of these denials.  See 38 C.F.R. § 20.200 (2017).  He also did not submit new and material evidence within the appeal period.  Hence, the decision is final.  Pertinent service department records were also not received subsequent to the December 2005 rating decision.  

Records received subsequent to that December 2005 decision include additional records of treatment for knee disabilities, but present no new evidence raising a reasonable possibility of substantiating the claims for service connection for knee disabilities on the merits.  Because disabilities of each knee were already supported by the medical record in December 2005, additional evidence of such does constitute new evidence supporting the claim.  New evidence has not been presented since December 2005 supporting onset in service or a causal link to service, or supporting arthritis being present within the first year following one of the Veteran's periods of service.  The new theory of entitlement asserting some link to a knee injury during ACDUTRA or INACDUTRA (a theory contrary to the Veteran's prior theory of onset of knee disability in service in 1981) does not constitute new evidence.  New and material evidence would be required supporting such a theory for that to be a basis of reopening the claim, and no such evidence has been presented.  Boggs v. Peake, 520 F.3d 1330, 1336-37   (Fed. Cir. 2008). Accordingly, the claims for service connection for knee disabilities are not reopened.   

II. b. Diabetes mellitus type II 

The Veteran contends that he should be granted service connection for diabetes mellitus type II based on onset in service.  

The Veteran was last denied service connection for diabetes mellitus type II in a December 2005 rating action, based on diabetes mellitus type II not shown until one-and-one-half years following his last period of active service.  The Veteran initiated an appeal December 2005 decision.  However, despite appropriate notice and issuance of a statement of the case, he failed to timely perfect an appeal of the denial.  See 38 C.F.R. § 20.200 (2017).  He also did not submit new and material evidence within the appeal period.  Hence, the decision is final.  Pertinent service department records were also not received subsequent to the December 2005 rating decision.  

The Veteran stated in an April 2009 submission that he was diagnosed with diabetes during active duty.  That contradicts the Veteran's prior statement submitted in March 2005, when he asserted that he had onset of diabetes in 1999, or over a year subsequent to his last period of active service.  

Nonetheless, the Veteran's more recent statement in April 2009 is to be accepted as true for purposes of reopening the claim.  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

On the basis of this new assertion by the Veteran that he was diagnosed with diabetes mellitus type II in active service, reopening of the claim is warranted.  




III. Claims for Service Connection on the Merits

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and (relevant to the appealed claims) diabetes mellitus type or organic diseases of the nervous system become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III. a. Diabetes mellitus type II

As noted above, in his April 2009 statement in support of claim, the Veteran asserted that he was diagnosed in service with diabetes mellitus type II, yet that is contradicted by his statement in his March 2005 claim for service connection for diabetes, when he reported onset in January 1999.  

The Veteran's service treatment and examination records do not contain findings of diabetes mellitus type II.  

An April 1991 service report of medical history explicitly noted that the Veteran was taking no medication, and that he had no history of diabetes, hypertension, or heart disease.  

A March 1999 private treatment record reflects a new diagnosis of diabetes mellitus, and a subsequent private treatment the same month reiterates that treatment is for "newly diagnosed" diabetes mellitus type II.  Subsequent treatments reflect some ongoing diabetes care following that initial diagnosis.  

The record as a whole presents no medical evidence supporting onset of diabetes mellitus type II in service or a causal link between service and diabetes mellitus type II.  Rather, the above-noted medical records support onset of diabetes mellitus type II as newly diagnosed in March 1999, over a year following his last period of active duty.  

While the Veteran believes that his current diabetes mellitus type II is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this regard, the diagnosis and etiology of diabetes mellitus are matters not capable of lay observation, and require medical expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  Thus, the Veteran's own opinion regarding the etiology of his current diabetes mellitus type II is not competent medical evidence.  

Regarding the Veteran's statement of recollection that he was diagnosed with diabetes in service, the Board notes that such a recollection of what was stated many years earlier is not as credible, and hence not as reliable as contemporaneous medical records.  Here, records from March 1999 which establish, including based on the Veteran's self-report at the time, that he was then newly diagnosed with diabetes mellitus, outweigh the Veteran's more recent assertions of what a physician said many years earlier.  The Veteran's statements in March 1999 to treating clinicians are also more reliable as motivated by a desire for accurate medical treatment.  In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, inconsistency with other evidence of record, interest, bias, self- interest, and desire for monetary gain. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  All those factors may be relevant here.  It is sufficient for the Board to conclude that the credibility of the Veteran's assertion of in-service diagnosis of diabetes mellitus type II is substantially impeached by a prior contradicting statement and by medical findings of record.  

Accordingly, the weight of competent, credible evidence of record is against diabetes mellitus type II having developed in service or being present to a compensable degree within a year following a period of active service, and is against diabetes mellitus type II otherwise being causally related to service.  Hence, service connection for diabetes mellitus type II is not warranted as directly related to service or on a first-year-post-service presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

III. b. Claims for Cubital Tunnel Syndrome and Carpal Tunnel Syndrome Bilaterally (Claimed as Pain in Both Hands), Peripheral Neuropathy in the Lower Extremities (Claimed as Pain in Both Feet), Fatigue, and Erectile Dysfunction  

The Veteran has claimed entitlement to service connection for cubital tunnel and carpal tunnel syndrome bilaterally, fatigue, peripheral neuropathy of the lower extremities, and erectile dysfunction as secondary to diabetes mellitus type II or as due to his service in Southwest Asia during the Persian Gulf War.  

The Veteran's service treatment and examination records do not include complaints, findings, or diagnoses of any of those conditions, and those conditions are not otherwise shown by the evidence of record to have developed in service or within the first post-service year.  An August 1988 treatment record reflects a complaint of tingling in the feet of one day's duration, but that was not during active service and that was not a complaint of pain.  He also then reported a history of back pain of one year's duration following physically demanding private sector work.  This also did not reflect a condition causing radiculopathy into the lower extremities, and was not during active service.  Some subsequent records reflect findings of chronic or persistent low back pain, but do not reflect findings of degenerative disc disease or radiculopathy into the lower extremities in active service or within a first-year-post-service period.  

The Veteran has not presented competent evidence to support a causal link to service.  With the preponderance of the evidence against the claims having developed in service or otherwise being causally related to service or having developed within a year following service, service connection is not warranted on direct or first-year-post-service presumptive bases.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

To the extent the Veteran claimed these disabilities as secondary to diabetes mellitus type II, because service connection for diabetes mellitus type II is herein denied, service connection on that secondary basis is also not supported.  38 C.F.R. § 3.310. 

Hence, the preponderance of the evidence is against the claims for service connection for cubital tunnel syndrome, carpal tunnel syndrome, fatigue, peripheral neuropathy of the lower extremities, and erectile dysfunction, and service connection is not warranted.  

Personnel records show that the Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War from December 1990 to April 1991.  Therefore, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2021.  See 38 C.F.R. § 3.317 (a)(1); see also 81 Fed. Reg. 73182 (October 17, 2016) (extending the presumptive period to December 31, 2021).

For purposes of 38 C.F.R. § 3.317 , there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117 (d) warrants a presumption of service connection.

The Veteran's claimed carpal tunnel syndrome, cubital tunnel syndrome, peripheral neuropathy of the lower extremities, and erectile dysfunction are not undiagnosed illnesses or illnesses otherwise subject to service connection under 38 U.S.C. § 1117(d).  Hence, service connection is not warranted for these disabilities on this basis.  

The Veteran has not claimed chronic fatigue syndrome, and chronic fatigue syndrome is not diagnosed in the medical records contained within the claims file.  Rather, VA treatment records identify the Veteran's claimed fatigue as a symptom of his diagnosed, service-connected depression.   Hence, service connection for fatigue is not warranted as an undiagnosed illness or as chronic fatigue syndrome related to the Veteran's service in Southwest Asia.  38 U.S.C. § 1117 (2012).  Because the Veteran's claimed fatigue is identified in the record as a symptom of the Veteran's service-connected depression for which he is already receiving compensation, to service connected such fatigue symptoms separately would amount to impermissible pyramiding, or assigning multiple ratings for the same disability.  38 C.F.R. § 4.14 (2017).  (Distinct or distinguishable fatigue, such as due to an identified physiological cause, would not be so precluded.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).)

III. c. Headache Disorder

A November 1977 medical examination noted a scar on the forehead, but did not document any associated injury in service.  

For a December 1990 report of medical history, the Veteran informed of a head injury he sustained in October 1988 for which he received stiches in his forehead.  He did not report that this occurred in service, and did not report headache residuals.  

An April 1991 service examination noted that the Veteran had a one-inch scar on the right forehead due to a childhood injury.  A one-inch vertical scar was also noted above the bridge of the nose.  

While the Veteran contends that he has headaches related to service, service treatment and examination records do not indicate complaints or treatment or findings or diagnosis of a headache disorder or any frequent, recurrent, or chronic headaches, and no such disorder is shown within a first-year-post-service interval following any of the Veteran's periods of active service.  The Veteran has also not presented any competent, credible evidence of a causal link between any current headache disorder and service.  Thus, despite the above-noted records of head injury or scar, the weight of the evidence is against a headache disorder having developed in service or otherwise being causally related to service, and is against a headache disorder present to a disabling degree within the first post-service year.  Service connection is thus not warranted for a headache disorder on a direct or first-year-post-service presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  To the extent the Veteran claims a headache disorder as secondary to diabetes mellitus type II, because diabetes mellitus type II is not service connected, there is no basis for this claim.  38 C.F.R. § 3.310.  

The Veteran has not claimed headaches as an undiagnosed illness related to his Gulf War service, and the medical record does not indicate that the Veteran has an undiagnosed illness characterized by headaches.  Hence, service connection on such basis is not warranted.  38 U.S.C. § 1117 (2012).  

III. d. PTSD

The Veteran is already service connected for a psychiatric disorder characterized as depression or a depressive disorder manifested by both anxiety and depressive symptoms.  

To establish entitlement to service connection for PTSD there must be medical evidence diagnosing PTSD; a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).

The Veteran contends that he should be service connected for PTSD.  However, the weight of the evidence is against a confirmed diagnosis of PTSD at any time during the claim period.  Treatment records include diagnoses of anxiety and depression, as well as some cognitive issues as addressed upon private neuropsychiatric evaluation in April 2009.  A VA PTSD examination in August 2010 found that the Veteran suffered from a depressive disorder and did not meet the diagnostic criteria for PTSD, with symptoms specifically noted to be inconsistent with a diagnosis of PTSD.  While the examiner found that the Veteran's experiences in service while stationed in Saudi Arabia had been stressful and caused adverse recollections, the Veteran did not have clinically significant distress or impairment in social or occupational functioning as a result of these in-service stressor experiences.  

The Veteran submitted an August 2010 private psychological evaluation addressing PTSD which noted that psychological screening conducted for the evaluation produced results consistent with PTSD.  However, the validity of the screening was brought into question because the Veteran responded in the survey that he had encountered heavy combat, yet he conceded at the interview that he had not been "in direct line of combat" during his Gulf War service.  Thus, the Veteran's self-report for the psychological screening appears invalid.  The Veteran's service records reflect that his primary duties were as a cook, consistent with his having been in a non-combat role.  VA treatment records also reflect a self-reported history of no combat role.  The private examining psychologist at once addressed the Veteran's condition as meeting criteria for PTSD and questioned the validity of that diagnosis, while also assessing that the Veteran suffered from anxiety related to combat experiences.  However, the Veteran is already service connected for depression with an anxiety component, and hence anxiety distinct from PTSD does not support the claim.  

The weight of competent and credible evidence is against the Veteran at any time during the claim period having met the diagnostic criteria for PTSD.  A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board is cognizant that the current disability requirement may be fulfilled by a diagnosis at any time during the claim period, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   The Board finds, however, that the preponderance of the evidence is against the Veteran having had PTSD at any time during the claim period.  Hence, the claim must be denied on such basis.  Brammer; McClain.  


III. e. Benefit of Doubt

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107 (b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence not having been presented, reopening the claim of entitlement to service connection for a right knee disability is denied. 

New and material evidence not having been presented, reopening of the claim of entitlement to service connection for a left knee disability is denied.

New and material evidence having been presented, reopening of the claim of entitlement to service connection for diabetes mellitus type II is granted.  

Entitlement to service connection for diabetes mellitus type II is denied.

Entitlement to service connection for cubital tunnel syndrome and carpal tunnel syndrome bilaterally is denied. 

Entitlement to service connection for peripheral neuropathy in the lower extremities is denied. 

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to service connection for fatigue is denied.

Entitlement to service connection for a headache disorder is denied. 

Entitlement to service connection for PTSD is denied. 




____________________________________________
Kirstin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


